Citation Nr: 0621608	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-21 937	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for enucleation of the right 
eye.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1945 to April 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's petition to reopen his 
previously denied claim for service connection for right eye 
enucleation.  In July 2004, for good cause shown, the Board 
advanced the case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).  Also in July 2004, the 
Board issued a decision denying his petition to reopen, and 
he appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).

In January 2006, during the pendency of the appeal to the 
Court, the veteran's attorney and VA's Office of General 
Counsel (representing the Secretary) filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion in a January 2006 order 
and returned the case to the Board for compliance with the 
directives specified.  So to comply with the Court's order, 
the Board, in turn, is remanding this case to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
if further action is required on his part.

The Disabled American Veterans (DAV) has resumed representing 
the veteran.




REMAND

According to the January 2006 joint motion, a remand is 
required to correct two deficiencies concerning the Veterans 
Claims Assistance Act (VCAA).  These deficiencies involve 
VA's duty to notify a veteran of the evidence necessary to 
substantiate a claim, and VA's duty to assist him in 
obtaining the supporting evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2005). 

The joint motion argues VA failed to notify the veteran of 
the evidence necessary to substantiate his claim and failed 
to indicate which portion of that information and evidence, 
if any, was to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.  See, 38 C.F.R. § 
3.159(b)(1).  So a remand is required to ensure compliance 
with the notice provisions of the VCAA.

In addition, since the January 2006 order, the Court has 
issued two relevant decisions regarding the sufficiency of 
the VCAA notice provided to veterans.  On March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and effective 
date of an award in the event the claim is reopened and 
service connection granted.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).

Also, on March 31, 2006, the Court issued Kent v. Nicholson, 
No. 04-181.  The Court held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  



In this case, as was explained in detail in the Board's July 
2004 decision, the veteran's service medical records (SMRs) 
indicate he was injured by an arrow in December 1940, 
rendering him totally blind in his right eye.  That injury 
occurred almost five years prior to his induction into 
military service in November 1945.  That same month of his 
induction, he complained of intermittent right eye pain and 
discomfort.  The doctors recommended right eye enucleation 
because of the danger of sympathetic ophthalmia, a condition 
where inflammation of the uvea of one eye (caused by a 
perforating wound) can cause a similar condition in the other 
eye leading to bilateral blindness.  In December 1945, the 
surgery was performed without complications, and the veteran 
was fitted with a glass prosthetic.

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).

The RO denied the veteran's claim for service connection for 
right eye enucleation because it determined the injury 
preexisted service and was not aggravated or subjected to a 
superimposed injury during service (see the RO's September 
1947, October 1947, July 1948, and November 1953 rating 
decisions).  The RO considered a statement submitted by Dr. 
Maxwell, reporting the veteran's right eye was quiet with no 
sign of a sympathetic condition prior to service.  The doctor 
also opined that any condition that arose later was naturally 
related to service.  On the other hand, the veteran's SMRs 
indicate the surgery was remedial - meaning needed to save 
his left eye (the vision in it, specifically) and not a 
result of any additional aggravation or disability as a 
result of service, but instead, a natural progression of the 
original injury.



Although the RO provided notice that new and material 
evidence was required to reopen this previously denied claim, 
the RO did not provide notice in accordance with Kent of the 
specific evidence necessary to substantiate the elements that 
were found insufficient in the previous denial.  In order for 
the veteran to reopen his claim for service connection for 
this condition, he must provide new evidence or information 
supporting the theory that the danger of sympathetic 
ophthalmia, which led to the right eye enucleation, was not a 
natural progression of his right eye injury.  In other words, 
he must show there was an aggravation of his pre-existing 
right eye injury during service beyond its natural 
progression or that a superimposed injury was incurred 
requiring the right eye enucleation.

The joint motion also argues VA failed to adequately assist 
the veteran in obtaining evidence.  Specifically, the RO 
obtained computer-generated records from the Clarksburg VA 
Medical Center (VAMC) printed on June 12, 2002, with pages 
numbered 1 through 21.  Pages 3 through 8 are missing and a 
hand-written note on page 1 indicates pages 3 through 8 
"were blank."  The joint motion argues VA did not satisfy 
its obligations under the VCAA because it failed to make any 
attempt to inquire about these missing pages.  So on remand, 
an inquiry must be made to determine whether any records are 
actually missing or whether the blank pages were due to a 
computer or printing error.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Prior to making any further 
determination concerning the veteran's 
claim, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  This includes requesting that 
he to provide any evidence in his 
possession pertaining to his claim.

Also, ensure that the new notification 
requirements and development procedures 
as specified in Dingess v. Nicholson are 
satisfied.  See Dingess, 19 Vet. App. at 
484-486.  VCAA notice consistent 
with Dingess applies to all five elements 
of a service connection claim (including 
petition to reopen).  Those five elements 
are:  1) veteran status; 2) existence of 
a disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.

In addition, to comply with Kent, notify the 
veteran of the specific evidence necessary to 
substantiate the element or elements that were 
found insufficient in the previous denials.  
This includes, but is not limited to, evidence 
that his preexisting right eye injury was 
aggravated during service beyond its natural 
progression such that right eye enucleation 
was required.  (In other words, evidence the 
danger of sympathetic ophthalmia, the reason 
for the right eye enucleation, was not a 
natural progression of the pre-service right 
eye injury, but instead related to military 
service).  This evidence also must be new (not 
previously considered by the RO) and not 
duplicative.  It can include, but is not 
limited to, competent lay statements 
describing symptoms, medical or 
hospitalization records, or medical statements 
or opinions.

2.  Determine whether the records of treatment 
from the Clarksburg VAMC, which were printed 
on June 12, 2002, are missing pages 3 through 
8 or whether, instead, these pages were blank 
because of a clerical or computer printing 
error.

3.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  If 
it is not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


